DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment/remarks filed on 11/24/2021 for response of the office action mailed on 09/23/2021.  Independent claims 1, 12, 23 and 30 are amended. No claims are  amended or cancelled. Therefore, claims 1-30  are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 12-16, 20, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Parron et al. (2019/0387577), Parron hereinafter, in view of Arvidson et al. (2020/0296627), Arvidson hereinafter, further in view of Kim et al. (2019/0215725), Kim hereinafter.

 Re. claims 1, 23 and 30, Parron teaches a method (Fig.7) of wireless communication (Fig.11) by a user equipment (UE) (Fig.14), a computer-readable medium storing (Fig.14, storage medium) computer-executable code for wireless communication by a user equipment (UE), the code when executed by a processor cause the processor to (¶0155/¶0159) and an apparatus  (Fig.14) for wireless communication by a user equipment (UE) (Fig.14), comprising: a memory (Fig.14, storage medium); and at least one processor (Fig.14, application/graphic processor) coupled to the memory and configured to:  030284.1786157Qualcomm Ref. No. 200188 determine one or more radio conditions associated with at least one traffic flow between the UE and a network (Fig.9/Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow).  The UE …to detect user data in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow  (i.e., radio condition), for uplink transmission by the UE 920.  The UE …. to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow 930  (i.e., radio condition)); configure a set of parameters associated with transfer of packets for the at least one traffic flow between a lower layer of the UE and a higher layer of the UE based on the one or more radio conditions (Fig.1  - shows a UE with TCP layer (higher layer) and PDCP layer (lower layer), TCP layer provides reliability by maintaining a running estimated average of the Round Trip Time (RTT) … whose ACK is not received in a certain time. The operation of TCP in 5G may result in significant performance degradation ..specially for applications having high-data rate and low latency. Fig.1, 4-6 & ¶0047 - In order to improve TCP ACK prioritization, the device can detect a TCP ACK for a specific flow and send with a bearer with a higher priority. Fig. 4-6, 9 & ¶0072 - UE … configured to encode the user data for transmission from the UE to a next generation node B (gNB) in a first data radio bearer (DRB) with a first priority level associated with the QoS flow 940.  The UE… configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950. Also, see ¶0076);  
Yet, Parron does not expressly teach communicate a first set of packets with the network for the at least one traffic flow based on the set of parameters.
However, in the analogous art, Arvidson explicitly discloses communicate a first set of packets with the network for the at least one traffic flow based on the set of parameters. (Fig.7 /Fig. 12 & ¶0093 - determine  if user data, such as feedback data of a transmission from the radio network node 12, shall be transmitted over the second RAT. By sending feedback, e.g., TCP ACKs via an alternate access technology, it is possible to reduce the amount of feedback data in the primary RAT. See 1201, 1202, 1203 – various conditions to check whether second RAT is to be used by UE send feedback (TCP ACK) by  the UE 10  to the network node 12. ¶0094 - Action 1204.  The wireless device compares the estimated delay with a threshold value.  In case the delay is longer than the threshold,  the wireless device 10 transmits the feedback (e.g., TCP ACKs) using the second RAT. Also, see 703 in Fig.3 & 1005 in Fig.10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow to include Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network, because it provides a mechanism for improving performance of the wireless communication network in an efficient manner.   (¶0001/¶0017, Arvidson).
Yet, Parron and Arvidson do not expressly teach wherein the first set of packets is communicated from the higher layer to a Packet Data Convergence Protocol (PDCP) uplink queue.
However, in the analogous art, Kim explicitly discloses wherein the first set of packets is communicated from the higher layer to a Packet Data Convergence Protocol (PDCP) uplink queue. (Fig. 2T & ¶0245 -   in a case where it is configured, in a RRC message, to use a function of the SDAP entity or to use a SDAP header, it is configured, in the RRC message, to perform integrity protection and integrity verification, it is configured, in the RRC message, to perform UDC on an uplink …, the RRC message as shown in FIG. 2E (see 2e-10, 2e-40, or 2e-75), when the SDAP entity receives data from the upper layer, the SDAP entity may generate and configure a SDAP header as in 2t-05, and may transfer the SDAP header to the PDCP entity. ….the PDCP entity may calculate a checksum field based on a current UDC buffer 2t-15,……..The PDCP entity may perform ciphering on 2t-40 to which the MAC-I is concatenated, except for the SDAP header (2t-45), may generate, configure, and concatenate a PDCP header to the data (2t-50), and may transfer the data to a lower layer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network to include Kim’s invention of a method and a system for wireless communication in a pre-5G or 5G wireless communication system, because it provides an mechanism of integrity protection and verification process in a PDCP layer, in turns, decreases data processing complexity in the PDCP layer which ensures in providing a plurality of service types by a user device in the pre-5G or 5G wireless communication system . (¶0095/¶0179, Kim)

Re. claim  12, Parron teaches an apparatus (Fig.14) for wireless communication (Fig.11) by a user equipment (UE) (Fig.14), comprising:  means for determining one or more radio conditions associated with at least one traffic flow between the UE and a network (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow).  The UE …to detect user data in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow  (i.e., radio condition), for uplink transmission by the UE 920.  The UE …. to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow 930  (i.e., radio condition)) ; means for configuring a set of parameters associated with transfer of packets for the at least one traffic flow between a lower layer of the UE and a higher layer of the UE based on the one or more radio conditions (Fig.1  - shows a UE with TCP layer (higher layer) and PDCP layer (lower layer), TCP layer provides reliability by maintaining a running estimated average of the Round Trip Time (RTT) … whose ACK is not received in a certain time. The operation of TCP in 5G may result in significant performance degradation ..specially for applications having high-data rate and low latency. Fig.1, 4-6 & ¶0047 - In order to improve TCP ACK prioritization, the device can detect a TCP ACK for a specific flow and send with a bearer with a higher priority. Fig. 4-6, 9 & ¶0072 - UE … configured to encode the user data for transmission from the UE to a next generation node B (gNB) in a first data radio bearer (DRB) with a first priority level associated with the QoS flow 940.  The UE… configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950. Also, see ¶0076); 
Yet, Parron does not expressly teach means for communicating a first set of packets with the network for the at least one traffic flow based on the set of parameters.
However, in the analogous art, Arvidson explicitly discloses means for communicating a first set of packets with the network for the at least one traffic flow based on the set of parameters. (Fig.7 /Fig. 12 & ¶0093 - determine  if user data, such as feedback data of a transmission from the radio network node 12, shall be transmitted over the second RAT. By sending feedback, e.g., TCP ACKs via an alternate access technology, it is possible to reduce the amount of feedback data in the primary RAT. See 1201, 1202, 1203 – various conditions to check whether second RAT is to be used by UE send feedback (TCP ACK) by  the UE 10  to the network node 12. ¶0094 - Action 1204.  The wireless device compares the estimated delay with a threshold value.  In case the delay is longer than the threshold,  the wireless device 10 transmits the feedback (e.g., TCP ACKs) using the second RAT. Also, see 703 in Fig.3 & 1005 in Fig.10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow to include Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network, because it provides a mechanism for improving performance of the wireless communication network in an efficient manner.   (¶0001/¶0017, Arvidson).
Yet, Parron and Arvidson do not expressly teach wherein the first set of packets is communicated from the higher layer to a Packet Data Convergence Protocol (PDCP) uplink queue.
However, in the analogous art, Kim explicitly discloses wherein the first set of packets is communicated from the higher layer to a Packet Data Convergence Protocol (PDCP) uplink queue. (Fig. 2T & ¶0245 -   in a case where it is configured, in a RRC message, to use a function of the SDAP entity or to use a SDAP header, it is configured, in the RRC message, to perform integrity protection and integrity verification, it is configured, in the RRC message, to perform UDC on an uplink …, the RRC message as shown in FIG. 2E (see 2e-10, 2e-40, or 2e-75), when the SDAP entity receives data from the upper layer, the SDAP entity may generate and configure a SDAP header as in 2t-05, and may transfer the SDAP header to the PDCP entity. ….the PDCP entity may calculate a checksum field based on a current UDC buffer 2t-15,……..The PDCP entity may perform ciphering on 2t-40 to which the MAC-I is concatenated, except for the SDAP header (2t-45), may generate, configure, and concatenate a PDCP header to the data (2t-50), and may transfer the data to a lower layer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for 


Re. claims 2, 13 and 24, Parron, Arvidson and Kim teach claims 1, 12 and 23.
Parron further teaches wherein the one or more radio conditions is based on one or more of: a quality of a channel on which the UE communicates with the network (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow).  The UE …to detect user data in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow  (i.e., radio condition), for uplink transmission by the UE 920.  The UE …. to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow 930  (i.e., radio condition). Examiner interprets only one of the claimed features should be considered as per claim language.), a power headroom configured for transmission by the UE, a size of an uplink grant received from the network, a transition between a radio resource control (RRC) Idle mode or RRC Inactive mode and an RRC Connected mode, a discontinuous transmission (DTX) mode of the UE, or a discontinuous reception (DRX) mode of the UE. 
Re. claims 3 and 25, Parron, Arvidson and Kim teach claims 1 and 23.
 Parron further discloses determining at least one type of the at least one traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow)), wherein the at least one type of the at least one traffic flow includes at least one of at least one direction of the at least one traffic flow or at least one protocol of the at least one traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP (Transmission Control Protocol)  ; Here,  TCP is one type traffic flow associated with a protocol type), and wherein the set of parameters is configured further based on the at least one type of the at least one traffic flow (Fig. 4-6, 9 & ¶0072 - UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE c…configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950).

Re. claims 4 and 26,  Parron, Arvidson and Kim teach claims 1 and 23.
 Parron further discloses determining at least one priority associated with the at least one traffic flow, wherein the set of parameters is configured further based on the at least one priority associated with the at least one traffic flow. (Fig. 4-6, 9 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow associated with one or more TCP flows 910 .UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE …configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950. ¶0078 - configured to decode non access stratum (NAS) signaling indicating a setup of a higher priority QoS flow associated with a higher priority DRB used to transmit the TCP ACK packets.).

Re. claims 5, 16 and 27, Parron, Arvidson and Kim teach claims 1, 12 and 23.
 Parron further discloses wherein the set of parameters comprises at least one of a number of bytes, a number of packets, or a duration of a timer. ( Fig.7 & ¶0059 - The UE can comprise one or more processors configured to filter the packets for uplink transmission, to identify a number of small packets pending for transmission and a number of larger packets, relative to the small packets, that are pending for transmission in the uplink transmission 720. ¶0061 - configured to filter the packets for uplink transmission to identify packets with a packet size less than X bytes as the small packets that are pending for transmission in the uplink transmission, wherein X is an integer greater than 0. Examiner interprets only one of the claimed features should be considered as per claim language).
Re. claims 9 and 20, Parron, Arvidson and Kim teach claims 1 and 12.
Parron further discloses wherein the at least one traffic flow comprises at least one of a Transmission Control Protocol (TCP) traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow). xaminer interprets only one of the claimed features should be considered as per claim language) or a User Datagram Protocol (UDP) protocol traffic flow.
Re. claim 14, Parron, Arvidson and Kim teach claim 12 .
 Parron further discloses means for determining at least one type of the at least one traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow)), wherein the at least one type of the at least one traffic flow includes at least one of at least one direction of the at least one traffic flow or at least one protocol of the at least one traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP (Transmission Control Protocol)  ; Here,  TCP is one type traffic flow associated with a protocol type), and wherein the set of parameters is configured further based on the at least one type of the at least one traffic flow (Fig. 4-6, 9 & ¶0072 - UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE c…configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950).

Re. claim 15, Parron, Arvidson and Kim teach claim 12.
 Parron further discloses means for determining at least one priority associated with the at least one traffic flow, wherein the set of parameters is configured further based on the at least one priority associated with the at least one traffic flow. (Fig. 4-6, 9 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow associated with one or more TCP flows 910 .UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE …configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950. ¶0078 - configured to decode non access stratum (NAS) signaling indicating a setup of a higher priority QoS flow associated with a higher priority DRB used to transmit the TCP ACK packets.).













Claims 6, 17 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Parron, in view of Arvidson, in view of Kim,  further in view  of Chang et al. (2019/0387436), Chang hereinafter.

Re. claims 6 and 28, Parron, Arvidson and Kim teach claims 1 and 23 respectively .
Yet, Parron, Arvidson and Kim do not expressly teach refraining from configuring the set of parameters based on a peak data rate associated with the at least one traffic flow.
However, in the analogous art, Chang explicitly discloses refraining from configuring the set of parameters based on a peak data rate associated with the at least one traffic flow. (Fig. 1-3 & ¶0036 – If the measured PLR is above the upper PLR threshold value, the UE device 106 may transmit a bitrate query to the base station 102….UE device 106 may be configured to refrain from sending this bitrate query (bitrate query, a parameter set, which is directly related to the surrounding radio condition of a user device) if the UE device 106 is already operating at the Maximum Bit Rate (MBR)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network  and  Kim’s invention of a method and a system for wireless communication in a pre-5G or 5G wireless communication system to include Chang’s invention of codec rate adaptation in a radio access network, because it provides a flexible and an efficient codec modification mechanism for a voice codec in a VOLTE call,  ensuring a better user experience (¶0002-¶0004, Chang)


Re. claim 17, Parron, Arvidson and Kim teach claim 12 .
Yet, Parron, Arvidson and Kim do not expressly teach means for refraining from configuring the set of parameters based on a peak data rate associated with the at least one traffic flow.
However, in the analogous art, Chang explicitly discloses means for refraining from configuring the set of parameters based on a peak data rate associated with the at least one traffic flow. (Fig. 1-3 & ¶0036 – If the measured PLR is above the upper PLR threshold value, the UE device 106 may transmit a bitrate query to the base station 102….UE device 106 may be configured to refrain from sending this bitrate query (bitrate query, a parameter set, which is directly related to the surrounding radio condition of a user device) if the UE device 106 is already operating at the Maximum Bit Rate (MBR)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network and Kim’s invention of a method and a system for wireless communication in a pre-5G or 5G wireless communication system to include Chang’s invention of codec rate adaptation in a radio access network, because it provides a flexible and an efficient codec modification mechanism for a voice codec in a VOLTE call,  ensuring a better user experience (¶0002-¶0004, Chang)




Claims 10 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Parron, in view of Arvidson, in view of Kim,  further in view  of Patel et al. (2016/0277957, same assignee but published more than a year before the EFD of the instant application), Patel hereinafter.

Re. claims 10 and 21, Parron,  Arvidson and Kim teach claims 1 and 12.
Yet, Parron, Arvidson and Kim do not expressly teach wherein the set of parameters comprises at least one of one or more downlink accumulation triggers or one or more uplink accumulation triggers.
However, in the analogous art, Patel explicitly discloses wherein the set of parameters comprises at least one of one or more downlink accumulation triggers or one or more uplink accumulation triggers. (¶0041 - a reordering timeout on the wireless device (e.g., at the PDCP layer) may be a smaller value than the varying buffering duration on the access point when the wireless device is in the power operation mode (e.g., 65 ms).  This may cause (i.e., trigger) frequent reorder timeouts on the wireless device when packets (e.g., PDCP packets) on the other aggregated connection are received, but packets sent over the connection in the power operation mode are delayed due to buffering at the access point and there are one or more packets in the reorder queue.  The reorder timeout (i.e., parameter set causes/triggers to release accumulated packets in the reorder queue) may cause flushing of packets from reorder queue to upper layers (e.g., flushing of PDCP packets to UDP/IP, TCP/IP, etc. layers), which can experience lost packets and impact end-to-end applications. Fig.4 & ¶0067 - UE 415 can be configured to reorder packets at PDCP layer based on sequence number, before sending packets to upper layers.  Moreover, in this regard, UE 415 can define a reordering timeout (i.e., parameter set causes/triggers to release accumulated packets in the reorder queue) to flush out packets held in a reorder queue .. The aforesaid sections as disclosed by Patel is similar to instant application at least in ¶0071).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network and Kim’s invention of a method and a system for wireless communication in a pre-5G or 5G wireless communication system to include Patel’s invention of managing power operation modes of a user equipment (UE) communicating with a plurality of radio access technologies (RATs), because it provides a technique in avoiding unnecessary wastes of resources of wireless networks (e.g., cellular network, WLAN) when a UE communicates with both a cellular network and a WLAN with the UE transitioning from  a power saving mode (idle mode) to power operation mode (connected mode).   (¶0003/¶0007, Patel)

Claims 11 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Parron, in view of Arvidson, in view of Kim,  further in view  of Cheng et al. (2016/0205579, same assignee but published more than a year before the EFD of the instant application), Cheng hereinafter.

Re. claims 11 and 22, Parron, Arvidson and Kim teach claims 1 and 12.
Yet, Parron, Arvidson and Kim do not expressly teach  reconfiguring one or more of the set of parameters based on at least one of a change to the one or more radio conditions or a change to the at least one traffic flow.
However, in the analogous art, Cheng explicitly discloses  reconfiguring one or more of the set of parameters based on at least one of a change to the one or more radio conditions or a change to the at least one traffic flow. (Fig.1 & ¶0063 - Such capabilities allow for relatively fast switching for the reconfigured UEs 115 according to the instantaneous traffic situation, and may provide enhanced packet throughput between the UEs 115 and base station 105.  A UE 115, for example, may be in communication with a base station 105 using an initial TDD UL/DL configuration (TDD UL/DL configuration, parameter set). This initial TDD UL/DL configuration (TDD UL/DL configuration, parameter set), however, may become unfavorable for efficient packet throughput at a later point in time. … the user may switch from receiving a relatively large amount of data to transmitting a relatively large amount of data.  In such a situation, a ratio of uplink to downlink transmission data may have a significant change, which may result a previously favorable UL/DL configuration becoming an unfavorable UL/DL configuration.)  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for 




Allowable Subject Matter
Claims 7-8, 18-19 and 29  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 7 –  transferring a second set of packets from a PDCP  downlink queue to the higher layer based on the set of parameters, wherein the second set of packets is received from the network, wherein the first set of packets comprises acknowledge (ACK) feedback based on the second set of packets..
Claim 8 – depends on 7.

Claim  18 – means for transferring a second set of packets from a PDCP downlink queue to the higher layer based on the set of parameters, wherein the second set of packets is received from the network; wherein the first set of packets comprises acknowledge (ACK) feedback based on the second set of packets.
Claim  19 – depends on 18.
Claim  29 –  transfer a second set of packets from a PDCP downlink queue to the higher layer based on the set of parameters, wherein the second set of packets is received from the network; wherein the first set of packets comprises acknowledge (ACK) feedback based on the second set of packets.


Response to Arguments

Applicant's arguments filed on 11/24/2021 for §103 have been fully considered but they are not persuasive.

Regarding remarks in pages 10-11 for independent claim 1, applicant partially rolled up a limitation from an objected claim 7 and argues that Parron and Arvidson do not teach the limitation (i.e., wherein the first set of packets is communicated from the higher layer to a Packet Data Convergence Protocol (PDCP) uplink queue). Examiner agrees, however, in the analogous art, Kim et al (2019/0215725 [Wingdings font/0xF3] a new reference) discloses the limitation as disclosed in §103 rejection. 


For these reasons, it is maintained that independent claim 1 is   unpatentable over Parron, in view of Arvidson, further in view Kim et al (2019/0215725 [Wingdings font/0xF3] a new reference) .

For similar  reasons, it is maintained that independent claims 12, 23 and 30  are  unpatentable over Parron, in view of Arvidson, further in view Kim et al (2019/0215725 [Wingdings font/0xF3] a new reference) .


As all other dependent claims depend either directly or indirectly from the independent claim  1, 12, and 23,  similar rationale also applies to all respective dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467